Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is reminded that antecedent bases for all claimed subject matter should be found in the specification. Note the last office action at paragraph 5 thereof. The claim limitations rejected for lack of adequate written description below also lack antecedent bases in the specification. 
Applicant is reminded that further changes to the specification are to be made by Substitute Specification only, as indicated in the last office action (including with markings to show all the changes relative to the original specification of record). note the last office action at paragraph 6 thereof.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-10, 12 and 15-18 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-18 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Features in the claims that were not described in the specification so as to show possession of the claimed invention by the applicant are:
the cold seal area further comprises a grabbing portion and a peel off section” (Note claim 15. Applicant cites to specification [0043] and [0044] as providing support for the claim limitation but neither paragraph describes that the cold seal area comprises a grabbing portion and a peel off section. Nor do the drawings describe the features either in the manner required by the Statute. The examiner notes in the above regard that the cold seal area recited in claim 12 (that provides the antecedent for the “cold seal area” in claim 15 is cold seal area 23 of Fig 8.);
The limitations in claim 16 (in view of the comments immediately above. See also the last office action. The specification description is also defective because there is no proper description of exactly how the grabbing portion 26 separates the peel off section 27 from the rest of said other film. Does “separates” mean complete removal of peel off section 27 or only partial removal? What exactly is the claimed “the rest of said other film”? Also, what other film? Where is this properly described in the specification text and shown in the drawings?);
along the above noted “side edges that are sealed together”? Most importantly how can the specification be said to describe the limitations in the full, clear, concise and exact terms required by the Statute? The examiner notes that as alluded to above the closest relevant description is [0044] and the drawing that best illustrates the feature is Fig 8);
the flat film extends away from at least one outer end of each product and is bent back towards the cold seal area of the shaped film for bonding therewith” (there is no specification description of the flat film being bent back towards the cold seal area and bonded to the shaped film as recited in claim 18);
“the flat film is sealed onto a flat layer in between the products” (there is also no specification description of this feature of claim 18). 
Claims 15-18 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because they cannot be properly interpreted in view of the lack of adequate description found above. Moreover, the claims are so indefinite for the noted reasons that they have not been further examined on their merits.
Claims 2-6, 8-10 and 12 avoid the prior art of record.
Applicant's arguments filed 10/28/20 have been fully considered but they are not persuasive as to the remaining grounds of rejection Note the comments above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736